   Case 20-19885-ABA               Doc 7       Filed 08/27/20 Entered 08/27/20 09:32:09                      Desc
                                                   Page 1 of 1
                          IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF NEW JERSEY
                                     CAMDEN DIVISION

                                                        )
    In re                                               )     Chapter 13
    TINA MARIE DOUGHTY and                              )
    WALTER TROY DOUGHTY,                                )     Case No. 20-19885-ABA
      Debtor(s)                                         )
                                                        )      BANKRUPTCY JUDGE
                                                        )     ANDREW B ALTENBURG




                        REQUEST OF PRA RECEIVABLES MANAGEMENT, LLC
                   FOR SERVICE OF NOTICES PURSUANT TO FED. R. BANKR. P. 2002(g)
  PLEASE TAKE NOTICE that PRA Receivables Management, LLC, as authorized

agent for Orion (PEP BOYS 041), a creditor in the above-captioned chapter 13 case,

requests, pursuant to Rules 2002 and 9007 of the Federal Rules of Bankruptcy Procedure (the Bankruptcy Rules)

and sections 102(1), 342 and 1109(b) of title 11 of the United States Code, 11 U.S.C. §§ 101, et seq. (as amended,

the Bankruptcy Code), that all notices given or required to be given and all papers served or required to be served

in this case be also given to and served, whether electronically or otherwise, on:


              Orion
              c/o PRA Receivables Management, LLC
              PO Box 41021
              Norfolk, VA 23541
              Telephone: (877)885-5919
              Facsimile: (757) 351-3257
              E-mail: Claims_RMSC@PRAGroup.com


    Dated: Norfolk, Virginia
    August 27, 2020
                                                            By:/s/ Valerie Smith
                                                            Valerie Smith
                                                            c/o PRA Receivables Management, LLC
                                                            Senior Manager
                                                            PO Box 41021
                                                            Norfolk, VA 23541
                                                            (877)885-5919




    Assignee Creditor: PEP BOYS 041
